ORDER

PER CURIAM.
The Treasurer of the State of Missouri as custodian for the Second Injury Fund (“SIF”) appeals the award of the Labor and Industrial Relations Commission finding Dolores Fournier was permanently and totally disabled as a result of the combination of her preexisting disabilities and her primary injury to her left shoulder and awarding her compensation from the SIF.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our *155decision. We affirm the award pursuant to Rule 84.16(b).